FILED
                                                                             IN THE OFFICE OF THE
                                                                          CLERK OF SUPREME COURT
                                                                               DECEMBER 9, 2021
                                                                           STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 224

State of North Dakota,                                 Plaintiff and Appellee
     v.
Justin Allen Hatcher,                               Defendant and Appellant



                               No. 20210137

Appeal from the District Court of Barnes County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Per Curiam.

Tonya Duffy, State’s Attorney, Valley City, N.D., for plaintiff and appellee;
submitted on brief.

Richard E. Edinger, Fargo, N.D., for defendant and appellant; submitted on
brief.
                               State v. Hatcher
                                 No. 20210137

Per Curiam.

[¶1] Justin Hatcher appeals from a criminal judgment and an order denying
his motion to withdraw guilty pleas. Hatcher argues the district court abused
its discretion in concluding he failed to establish a fair and just reason why he
should be allowed to withdraw his guilty pleas. We summarily affirm under
N.D.R.App.P. 35.1(a)(4), concluding the district court did not abuse its
discretion in denying his motion to withdraw guilty pleas.

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1